 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ALOYSIUS EMMANUEL ASBERRY,                      Case No. 1:17-cv-00150-LJO-JDP (HC)
12                        Petitioner,                    FINDINGS AND RECOMMENDATIONS
                                                         THAT COURT DENY PETITION FOR WRIT
13            v.                                         OF HABEAS CORPUS
14       ELIOT SPEARMAN,                                 ECF No. 1
15                        Respondent.1                   OBJECTIONS DUE IN 14 DAYS
16

17           Petitioner Aloysius Emmanuel Asberry, a state prisoner without counsel, seeks a writ of

18   habeas corpus under 28 U.S.C. § 2254. ECF No. 1. Petitioner challenges several parts of the jury

19   instructions given at his trial. According to petitioner, those jury instructions inappropriately

20   allowed the jury to convict him of aiding and abetting second-degree murder without evidence

21   that he intended to kill anybody. 2 Petitioner’s habeas claims are based on a mistaken view of

22   California law; aiding and abetting second-degree murder does not require intent to kill.

23   Petitioner has not shown that his custody violates any federal law. We recommend that the court

24   deny the petition.

25

26
     1
       We have amended the case caption to update the spelling of petitioner’s name. The docket
     spells petitioner’s first name “Aloysious,” but the documents we have received from the
27   California state courts spell his name “Aloysius.” We rely on the state court documents.
     2
       Petitioner also purports to challenge his conviction of aiding and abetting premediated attempted
28   murder, but he does not develop an argument in support of that challenge, as discussed below.
                                                         1
 1   I.     Background

 2          This case arises from the shooting of two victims. On September 26, 2012, two adult men

 3   and a juvenile male approached two people in an alley. According to the government, the two

 4   adult men—petitioner and his codefendant—were members of the Eastside Crips. The juvenile,

 5   who was not a member of the gang, shot the two victims in an attempt to prove himself worthy of

 6   joining the gang. While approaching the two victims in the alley, petitioner handed a pistol to the

 7   juvenile. The juvenile then attempted to cock the pistol and chamber a round, but the gun

 8   jammed. Petitioner said “Fuck it, give it to me,” RT 4:513,3 and tried to take the pistol back, but

 9   the juvenile held onto the gun and managed to cock and fire it, shooting the two victims. One

10   victim died; the other survived to testify at trial. A jury found petitioner guilty of one count of

11   second-degree murder and one count of premediated attempted murder. See Cal. Penal Code. §§

12   187, 664. The state trial court sentenced petitioner to a prison term of thirty years to life plus

13   twenty-one years. CT 2:482-87.

14          We set forth below the facts of the underlying offenses, as stated by the California Court

15   of Appeal, Fifth District (“Court of Appeal”). A presumption of correctness applies to these

16   facts. See 28 U.S.C. § 2254(e)(1); Crittenden v. Chappell, 804 F.3d 998, 1010-11 (9th Cir. 2015).

17                  Bakersfield police responded to a report of shots fired around 1:41
                    a.m. on September 26, 2012. In an alley near the intersection of
18                  34th Street and Panama Street, they found Christopher Gonzales
                    (Christopher) face down on the ground, dead with a gunshot wound
19                  to the chest. Nearby on his knees, also bleeding from a gunshot
                    wound, was Christopher’s brother, Andrew Gonzales (Andrew).
20                  Andrew told officers there had been an argument and the shooter
                    was a black teenage boy who was accompanied by two young black
21                  men.
22                  The district attorney filed an information charging Asberry and
                    Peter Collins (Collins) in the shootings. As will be seen, these
23                  defendants were accused as accomplices, not direct perpetrators.
                    The People’s evidence indicated that a third perpetrator, Gary A.
24                  (Gary), was the shooter. The information charged Asberry and
                    Collins with Christopher’s murder (Pen. Code,1 § 187) in count 1
25                  and with the attempted murder (§§ 187, 664) of Andrew in count 2.
                    The information alleged that Asberry and Collins committed both
26                  offenses for the benefit of, at the direction of, or in association with
27
     3
       All “RT” citations refer to the reporter’s transcript. All “CT” citations refer to the clerk’s
28   transcript. Respondent has lodged these documents with this court. See ECF No. 17.
                                                         2
 1   a criminal street gang. (§ 186.22, subd. (b).) Both offenses were
     alleged to be deliberate and premeditated (§ 189), and it was
 2   alleged, as to both offenses, that a principal intentionally and
     personally discharged a firearm, causing great bodily injury or
 3   death (§ 12022.53, subds. (d), (e)(1)). For the murder count, the
     information charged a gang special circumstance for both
 4   defendants. (§ 190.2, subd. (a)(22).) The information further
     alleged that Asberry had a prior conviction for burglary. This
 5   conviction was the basis of a second-strike enhancement allegation
     (§§ 667, subds. (c)-(j), 1170.12, subds. (a)-(e)), a prior-prison-term
 6   enhancement allegation (§ 667.5, subd. (b)), and a prior-serious-
     felony enhancement allegation (§ 667, subd. (a)) for both counts.
 7   Asberry’s prior conviction for being in possession of a stolen
     vehicle was the basis of another prior-prison-term enhancement
 8   allegation (§ 667.5, subd. (b)) for both counts. Finally, in count 3,
     the information charged Asberry and Collins with active
 9   participation in a criminal street gang. (§ 186.22, subd. (a).) The
     prior offenses described above were alleged for sentence-
10   enhancement purposes in connection with count 3 as well.

11   At trial, Andrew testified that he lived near a Fastrip convenience
     store at 34th and Q Streets and went to the store with Christopher
12   around 1:30 a.m. on September 26, 2012. Approaching the store,
     he saw Asberry, Collins, and Gary standing in the alley. Inside the
13   store, he met his friend Emmanuel Body, to whom he had
     previously sold drugs. Body was high on methamphetamine and
14   appeared to be scared of something. Andrew and Christopher
     bought beers and a cigar. Andrew shared the cigar with Body
15   outside the store, and then Andrew and Christopher headed for
     Christopher’s house while Body walked away in another direction.
16
     In the alley, Andrew again saw Asberry, Collins, and Gary. As
17   Andrew and Christopher passed by the other three men, about two
     or three feet away, Collins said Body was no good and Andrew and
18   Christopher should not talk to him. Andrew answered, “I know
     him. He’s a cool cat. He’s good with me.” Andrew and
19   Christopher continued down the alley. Andrew heard footsteps
     following them and looked back. He saw Collins take something
20   from the area of his hip and hand it to Asberry. Asberry handed it
     to Gary, who put it in his waistband. At first, Andrew thought the
21   object could have been a cell phone. The three were about 15 feet
     away.
22
     Andrew, not yet sure what the object was, became concerned and
23   told Christopher that the two of them should move to opposite sides
     of the alley and let the other three pass. As he walked by, Gary
24   mumbled something to Christopher that Andrew could not make
     out. Christopher replied, “We’re just trying to—oh, I’m just trying
25   to go home, but it’s whatever, dog.” Gary responded, “I ain’t no
     nigga.” Christopher answered, “I didn’t call you a nigga. I called
26   you dog.”
27   After Asberry, Collins, and Gary passed by, Andrew and
     Christopher were expecting a fight. Gary drew a gun from his
28   waistband and “tried to cock it back” but “it locked it up on him,
                                         3
 1   and he was struggling.” This was when Andrew realized the object
     Gary put in his waistband after receiving it from Asberry was a gun.
 2   As Gary struggled to operate the gun, Asberry said to him, “Fuck it,
     give it to me.” Asberry grabbed the gun and tried to take it from
 3   Gary. Gary pulled it away and succeeded in moving the slide back.

 4   Gary began firing. He fired 9 to 12 times. First he shot and killed
     Christopher. Then he shot Andrew. Andrew was hit four times.
 5   Gary and Asberry ran away in one direction and Collins in another.
     Andrew believed he and his brother were shot because they had
 6   been talking to Body.

 7   Body testified that he had known Andrew since middle school and
     they sometimes sold drugs to each other. Body was acquainted
 8   with Collins and had once had a physical fight with him. The fight
     was over Gary’s mother. Collins was dating her. Body also was
 9   acquainted with her but was not dating her. According to Body,
     Collins appeared to be under a misapprehension about the nature of
10   Body’s relationship with her. Body admitted he had been a
     member of the Bloods criminal street gang for seven years but
11   denied having told police that Collins and Asberry were members
     of the Eastside Crips gang. Body said he was not aware of any
12   rivalry between the Bloods and the Eastside Crips.

13   Body testified that he lived near the Fastrip at 34th and Q Streets
     and was there around 1:30 a.m. on the night of the shooting. He
14   saw Collins, Asberry and Gary outside, before entering the store,
     and briefly spoke with Asberry. Asberry asked whether Body knew
15   Gary and whether he had any problems with Gary. Body knew
     Gary only by sight. He told Asberry he had no problems. Then
16   Body went inside.

17   Inside the store, Body saw Andrew and Christopher. Andrew gave
     Body $20 worth of methamphetamine to sell. They exited, had a
18   smoke, and walked away. Collins, Asberry, and Gary were in the
     alley. One of them called out to Body, but Body kept walking.
19   Body asked Andrew and Christopher if he could give them a ride
     home in his car. He “felt bad vibes” and did not feel good about
20   letting them walk home. He told them it would be in their best
     interest if they rode with him. Andrew and Christopher did not
21   want a ride and headed home on foot. Body continued on toward
     his car and was about a block away from the store when he heard
22   gunshots.

23   Sean Morphis, a police officer, testified that he interviewed Body
     on October 4, 2012. Body told Morphis that Gary was present
24   when Body and Collins had their fight over Gary’s mother. Body
     said he had been dating Gary’s mother. Body also said that when
25   he was walking into the Fastrip store on the night of the shootings,
     Asberry told Body that if Body wanted to fight somebody, he
26   should fight Asberry. Body said he believed Asberry and Gary
     wanted to start trouble with him. He told Morphis he begged
27   Andrew and Christopher to accept a ride from him and not to go
     down the alley.
28
                                        4
 1                    The prosecution presented testimony on gang issues by several
                      police officers. One officer opined that, at the time of the shooting,
 2                    Asberry and Collins were members of the Eastside Crips, Body was
                      a Blood, and Christopher was a member of the Eastside Bakers.
 3                    Andrew had been an Eastside Baker at one time, but had dropped
                      out by the time of the shootings. The same officer opined that a
 4                    hypothetical crime based on the facts of the case would be done in
                      association with and for the benefit of the Eastside Crips. The
 5                    jury’s findings on the gang allegations are not at issue in this
                      appeal, so we will not discuss the gang evidence in more detail.
 6
                      In his closing argument, the prosecutor said Collins gave the gun to
 7                    Asberry, who gave it to Gary; then Gary shot the victims. The
                      prosecutor urged the jury to find Asberry and Collins guilty of
 8                    murder and attempted murder as aiders and abettors of Gary, and to
                      find the crimes gang-related because Asberry and Collins were
 9                    Crips, and Gary, a minor, was acting to prove himself worthy of
                      membership in the Crips by shooting associates of Body, a member
10                    of the rival Bloods.

11
     People v. Asberry, No. F067710, 2015 WL 5123079 *1-3 (Cal. Ct. App. Sept. 1, 2015).
12
     II.       Discussion
13
               A federal court may grant habeas relief when a petitioner shows that his custody violates
14
     federal law. See 28 U.S.C. §§ 2241(a), (c)(3), 2254(a); Williams v. Taylor, 529 U.S. 362, 374-75
15
     (2000). Section 2254 of Title 28, as amended by the Antiterrorism and Effective Death Penalty
16
     Act of 1996 (“AEDPA”), governs a state prisoner’s habeas petition. See § 2254; Harrington v.
17
     Richter, 562 U.S. 86, 97 (2011); Woodford v. Garceau, 538 U.S. 202, 206-08 (2003). To decide a
18
     Section 2254 petition, a federal court examines the decision of the last state court to have issued a
19
     reasoned opinion on petitioner’s habeas claims. See Wilson v. Sellers, 138 S. Ct. 1188, 1192
20
     (2018).
21
               When a state court has adjudicated a petitioner’s claims on the merits, a federal court
22
     reviews the state court’s decision under the deferential standard of Section 2254(d).
23
     Section 2254(d) precludes a federal court from granting habeas relief unless a state court’s
24
     decision is (1) contrary to clearly established federal law, (2) a result of an unreasonable
25
     application of such law, or (3) based on an unreasonable determination of facts. See § 2254(d);
26
     Murray v. Schriro, 882 F.3d 778, 801 (9th Cir. 2018). A state court’s decision is contrary to
27
     clearly established federal law if it reaches a conclusion “opposite to” a holding of the United
28
                                                         5
 1   States Supreme Court or a conclusion that differs from the Supreme Court’s precedent on

 2   “materially indistinguishable facts.” Soto v. Ryan, 760 F.3d 947, 957 (9th Cir. 2014) (citation

 3   omitted). The state court’s decision unreasonably applies clearly established federal law when

 4   the decision has “no reasonable basis.” Cullen v. Pinholster, 563 U.S. 170, 188 (2011). An

 5   unreasonable determination of facts occurs when a federal court is “convinced that an appellate

 6   panel, applying the normal standards of appellate review, could not reasonably conclude that the

 7   finding is supported by the record.” Loher v. Thomas, 825 F.3d 1103, 1112 (9th Cir. 2016). A

 8   federal habeas court has an obligation to consider arguments or theories that “could have

 9   supported a state court’s decision.” See Sexton v. Beaudreaux, 138 S. Ct. 2555, 2557 (2018)

10   (quoting Richter, 562 U.S. at 102). On all issues decided on the merits, the petitioner must show

11   that the state court’s decision is “so lacking in justification that there was an error well understood

12   and comprehended in existing law beyond any possibility for fairminded disagreement.” Richter,

13   562 U.S. at 103.

14          Even when a state court does not explicitly address a petitioner’s claims on the merits, a

15   Section 2254 petitioner must satisfy a demanding standard to obtain habeas relief. When a state

16   court gives no reason for denying a petitioner’s habeas claim, a rebuttable presumption arises that

17   the state court adjudicated the claim on the merits under Section 2254(d). See Richter, 562 U.S.

18   at 99. And a federal habeas court’s obligation to consider arguments or theories that could

19   support a state court’s decision extends to state-court decisions that offer no reasoning at all. See

20   Sexton, 138 S. Ct. at 2557.
21          If a state court denies a petitioner’s habeas claim solely on a procedural ground, then

22   Section 2254(d)’s deferential standard does not apply, see Visciotti v. Martel, 862 F.3d 749, 760

23   (9th Cir. 2016), but the petitioner faces another hurdle: if the state court’s decision relies on a

24   state procedural rule that is “firmly established and regularly followed,” the petitioner has

25   procedurally defaulted on his claim and cannot pursue habeas relief in federal court unless he

26   shows that the federal court should excuse his procedural default. See Johnson v. Lee, 136 S. Ct.
27   1802, 1804 (2016); accord Runningeagle v. Ryan, 825 F.3d 970, 978-79 (9th Cir. 2016). If the

28   petitioner has not pursued his habeas claim in state court at all, the claim is subject to dismissal
                                                         6
 1   for failure to exhaust state-court remedies. See Murray, 882 F.3d at 807.

 2          If obtaining habeas relief under Section 2254 is difficult, “that is because it was meant to

 3   be.” Richter, 562 U.S. at 102. As the Supreme Court has put it, federal habeas review “disturbs

 4   the State’s significant interest in repose for concluded litigation, denies society the right to punish

 5   some admitted offenders, and intrudes on state sovereignty to a degree matched by few exercises

 6   of federal judicial authority.” Id. at 103 (citation omitted). Our habeas review authority serves as

 7   a “guard against extreme malfunctions in the state criminal justice systems, not a substitute for

 8   ordinary error correction through appeal.” Id. at 102-03 (emphasis added).

 9          Here, petitioner raises four habeas claims: (1) the state trial court’s jury instructions failed

10   to inform the jury that aiding and abetting second-degree murder and aiding and abetting

11   attempted murder required the government to show petitioner’s specific intent to kill; (2) the jury

12   instructions erroneously allowed the jury to convict petitioner as an aider and abettor to both

13   murder and attempted murder when the direct perpetrator committed murder with implied malice;

14   (3) petitioner received ineffective assistance from his trial counsel because the attorney allowed

15   the problematic jury instructions to be given; and (4) the cumulative effects of the allegedly

16   erroneous jury instructions violated various constitutional rights. The Court of Appeal rejected

17   each of these claims on the merits. The California Supreme Court summarily denied review.

18          a. Specific Intent to Kill

19          The jury convicted petitioner of aiding and abetting second-degree murder (Count One)

20   and aiding and abetting attempted premediated murder (Count Two). On direct appeal, petitioner
21   argued that the trial court erred by failing to inform the jury that each count required the

22   government to show that petitioner had the specific intent to kill. The Court of Appeal disagreed,

23   holding that the first count did not require the government to show petitioner’s specific intent to

24   kill and that, although the second count did require such a showing, the trial court gave correct

25   instructions on that count. In this habeas proceeding, petitioner repeats his argument that the jury

26   instructions failed to inform the jury that each count required petitioner’s specific intent to kill.
27

28
                                                         7
 1   See ECF No. 1 at 5, 29-34. Petitioner has not shown that he is entitled to federal habeas relief.4

 2           A jury instruction can violate the due process guaranteed by the Constitution if it relieves

 3   the government of its obligation to “prove every element of the offense” in a criminal proceeding.

 4   See Dixon v. Williams, 750 F.3d 1027, 1032 (9th Cir. 2014). “The States possess primary

 5   authority for defining and enforcing the criminal law,” Brecht v. Abrahamson, 507 U.S. 619, 635

 6   (1993), and a state court’s interpretation of state law, such as the mens rea requirement of a crime,

 7   binds a federal court on habeas review, see Bradshaw v. Richey, 546 U.S. 74, 76 (2005). An

 8   instruction that correctly informs the jury of the elements of a crime does not relieve the

 9   government of its obligation to prove every element of the crime. See Spivey v. Rocha, 194 F.3d

10   971, 976 (9th Cir. 1999). And “not every ambiguity, inconsistency, or deficiency in a jury

11   instruction rises to the level of a due process violation.” Dixon, 750 F.3d at 1032 (quoting

12   Middleton v. McNeil, 541 U.S. 433, 437 (2004)). The challenged jury instruction must have “so

13   infected the entire trial that the resulting conviction violates due process.” Estelle v. McGuire,

14   502 U.S. 62, 72 (1991).

15           Here, petitioner has not shown that the Court of Appeal’s decision is contrary to clearly

16   established federal law. As the Court of Appeal explained, aiding and abetting second-degree

17   murder (Count One) does not require specific intent to kill. See Asberry, 2015 WL 5123079, at

18   *5; People v. Beardslee, 53 Cal. 3d 68, 90 (1991) (“It is intent to encourage and bring about

19   conduct that is criminal, not the specific intent that is the element of the target offense, which . . .

20   must be found by the jury.”); People v. Johnson, 243 Cal. App. 4th 1247, 1287 (2016) (reasoning
21   that an aider and abettor can be liable for second-degree murder when the direct perpetrator acted

22   with implied malice); Spivey, 194 F.3d at 976 (rejecting the argument that a direct perpetrator and

23   an aider and abettor need to share specific intent). The Court of Appeal’s conclusion on the

24   requisite mens rea for Count One binds this court. See Bradshaw, 546 U.S. at 76. Because the

25   4
       Ordinarily, an error in a jury instruction under state law does not support a cognizable claim on
26   federal habeas review. See Estelle v. McGuire, 502 U.S. 62, 71 (1991) (“[T]he fact that [an]
     instruction was allegedly incorrect under state law is not a basis for habeas relief.”). Reading the
27   petition generously, however, we construe the petition to be raising a claim that the jury
     instructions violated petitioner’s due process rights by relieving the government of its burden to
28   prove every essential element of a crime.
                                                          8
 1   underlying offense did not require the government to show petitioner’s specific intent to kill, the

 2   jury instructions did not inappropriately relieve the government of the obligation to prove an

 3   element of the crime. Petitioner has not shown that the Court of Appeal’s decision was

 4   unreasonable as to Count One.

 5          Petitioner’s conviction under Count Two—aiding and abetting premediated murder—

 6   required the government to prove that petitioner had the specific intent to kill, but the Court of

 7   Appeal concluded that the jury instructions correctly informed the jury of such requirement. See

 8   Asberry, 2015 WL 5123079, at *6 (“For attempted murder, an aider and abettor and a direct

 9   perpetrator both must intend to kill, but the instructions given were adequate on this point. They

10   stated that a direct perpetrator of attempted murder must intend to kill, and that an aider and

11   abettor must know of the direct perpetrator’s intent and must intend to aid him in committing the

12   crime.”). The record supports the Court of Appeal’s conclusion: the trial court instructed the jury

13   that, to find petitioner guilty of Count Two, the government needed to show petitioner’s specific

14   intent to kill. CT 2:400-01. Petitioner does not explain his view that the Court of Appeal’s

15   decision on Count Two was unreasonable, so we give his challenge on this ground no further

16   consideration. See Williams v. Rodriguez, No. 14-cv-2073, 2017 WL 511858, at *9 (E.D. Cal.

17   Feb. 8, 2017) (“Undeveloped arguments that are only argued in passing or made through bare,

18   unsupported assertions are deemed waived.”) (citing Christian Legal Soc. Chapter of Univ. of

19   California v. Wu, 626 F.3d 483, 487 (9th Cir. 2010)); Lexington Ins. Co. v. Silva Trucking, Inc.,

20   No. 14-cv-p15, 2014 WL 1839076, at *3 (E.D. Cal. May 7, 2014) (collecting cases).
21          Petitioner also argues that the trial court should have accepted the jury instructions

22   proposed by his trial counsel. The proposed instructions stated:

23                  An aider and abettor must share the requisite specific intent of the
                    perpetrator.
24
                    The intent required to aid and abet the crimes alleged in Count 1
25                  and Count 2, 1st degree murder and attempted murder, respectively,
                    is the same intent required of the perpetrator, i.e., willfully,
26                  deliberately, and with premeditation.
27                  The aider and abettor must have shared the perpetrator’s specific
                    intent to kill.
28
                                                        9
 1                  The specific intent to kill is a necessary element of both Counts 1
                    and 2. The specific intent required is included in the definition of
 2                  1st degree murder (CALCRIM 521) and attempted murder
                    (CALCRIM 600, 601).
 3

 4   CT 2:325. As the Court of Appeal explained:

 5                  Asberry concedes the instruction was “admittedly far from perfect
                    . . . [and] not correct . . . .” Since the jury did not find first degree
 6                  murder, any error in refusing this instruction was harmless with
                    respect to count 1. On count 2, the requested instruction was
 7                  erroneous, since attempted murder does not require a finding that
                    the perpetrator acted willfully, deliberately, and with premeditation.
 8                  The instructions given correctly stated that an attempted murderer
                    must intend to kill.
 9
                    Thus, there was no error in refusing the instruction Asberry
10                  requested.
11   Asberry, 2015 WL 5123079, at *5. Again, we do not decide issues of state law in a habeas

12   proceeding. And even if we were to do so, we would find no error. Petitioner has not shown that

13   the Court of Appeal’s decision is unreasonable under Section 2254(d).

14          b. Implied Malice

15          Petitioner contends that the trial court erred by instructing the jury in a manner that

16   permitted the jury to convict petitioner as an aider and abettor of second-degree murder when the

17   direct perpetrator committed murder with implied malice. ECF No. 1 at 7. The Court of Appeal

18   rejected this claim on the merits, explaining that the jury could convict petitioner of aiding and

19   abetting second-degree murder even when the direct perpetrator committed murder with implied

20   malice. Asberry, 2015 WL 5123079, at *5. The Court of Appeal did not unreasonably reject

21   petitioner’s claim.

22          The Court of Appeal held that California law does not require specific intent for aiding

23   and abetting second-degree murder, even when the direct perpetrator killed with implied malice:

24                  The law is settled, of course, that a direct perpetrator can be guilty
                    of murder based on implied malice. It is also settled that an aider
25                  and abettor is guilty as a principal if he or she knew the direct
                    perpetrator intended to commit the crime; the aider and abettor
26                  intended to aid in its commission; and the aider and abettor did aid
                    in its commission. Asberry has cited no case holding that these
27                  principles do not apply to implied malice murder.
28                  As Asberry points out, there is no such thing as attempted murder
                                                      10
 1                  based on implied malice. An intent to kill is required for that
                    offense. There is no authority for the idea that aiding and abetting
 2                  murder is the same as attempting murder in this respect, however.

 3                  There also is no basis in logic for this idea, contrary to Asberry’s
                    contentions. There is no such thing as implied malice attempted
 4                  murder because it does not make sense to speak of having
                    conscious disregard for an outcome (death) when, at the same time,
 5                  one is attempting to achieve it. By contrast, it does make sense to
                    speak of intentionally aiding a perpetrator in doing an act when
 6                  both the perpetrator and the aider know the act naturally and
                    probably will cause death and both consciously disregard this
 7                  probable result. When Asberry passed the gun to Gary, he could
                    have done so while doing all the following: knowing Gary intended
 8                  to fire at the victim, intending to assist in that act, knowing the act
                    would naturally and probably kill the victim, knowing Gary would
 9                  fire with conscious disregard for the victim’s life, and sharing in
                    that conscious disregard. There is no logistical problem here.
10
     Asberry, 2015 WL 5123079, at *5-6 (emphasis added). We see no error in this statement of
11
     California law. See Johnson, 243 Cal. App. 4th at 1283 (reasoning that under the natural and
12
     probable consequences doctrine, an aider and abettor can be liable for second-degree murder
13
     when the direct perpetrator acted with implied malice). For the conviction of aiding and abetting
14
     second-degree murder, “[t]he actual perpetrator must have whatever mental state is required for
15
     each crime charged,” but a criminal defendant “whose liability is predicated on his status as an
16
     aider and abettor need not have intended to encourage or facilitate the particular offense
17
     ultimately committed by the perpetrator.” Id. “[F]or example, if a person aids and abets only an
18
     intended assault, but a murder results, that person may be guilty of that murder, even if
19
     unintended, if it is a natural and probable consequence of the intended assault.” People v. Smith,
20
     60 Cal. 4th 603, 611 (2014) (affirming second-degree murder under natural and probable
21
     consequences doctrine); accord Spivey, 194 F.3d at 976 (rejecting argument that direct
22
     perpetrator and aider and abettor need to share specific intent).
23
            Here, petitioner’s second habeas claim arises from a mistaken view of California law.
24
     The Court of Appeal’s decision that California law permitted his conviction as an aider and
25
     abettor when the direct perpetrator acted with implied malice was a decision on an issue of state
26
     law, and this federal court cannot reach a different conclusion on habeas review. See Bradshaw,
27
     546 U.S. at 76. The trial court had no obligation under California law to instruct the jury that
28
                                                       11
 1   petitioner could not be convicted as an aider and abettor when the direct perpetrator acted with

 2   implied malice, and petitioner has not shown that the jury instructions unconstitutionally relieved

 3   the government of proving an essential element of the underlying crime. Petitioner has shown no

 4   violation of due process or of any other constitutional right.

 5          Petitioner contends that the government could not convict him when the direct perpetrator

 6   committed murder with implied malice because the government did not invoke the natural and

 7   probable consequences doctrine. See ECF No. 1 at 7; ECF No. 27 at 9-10. We reject this

 8   argument for two reasons:

 9          First, petitioner has not shown a violation of federal law. See Garcia v. Biter, No. 14-cv-

10   9016, 2016 WL 8814354, at *20 (C.D. Cal. Nov. 30, 2016), recommendation adopted, 2017 WL

11   1536384 (C.D. Cal. Apr. 24, 2017) (rejecting habeas claim that the government failed to give

12   requisite notice of natural and probable consequences theory and noting that the court “is bound

13   by the California Court of Appeal’s determination”); Hunter v. Felker, No. 07-cv-3292, 2009 WL

14   1246691, at *5-6 (N.D. Cal. May 5, 2009) (same). Petitioner does not identify any holding of the

15   United State Supreme Court supporting his claim. See Atwood v. Ryan, 870 F.3d 1033, 1046 (9th

16   Cir. 2017) (reasoning that only a holding from the United States Supreme Court can establish a

17   clearly established federal law).5

18          Second, we do not see that petitioner suffered any form of prejudice. Petitioner does not

19   dispute that he handed a pistol to the direct perpetrator, knowing that the gun would be used to

20   shoot the victim. A reasonable jurist could find that, because petitioner provided a deadly
21   weapon to the perpetrator, the risk of the victim being killed—and the potential conviction for

22   aiding and abetting murder under the natural and probable consequences doctrine—were evident

23   to petitioner. Petitioner does not explain how there could have been any unfair surprise for him.

24   Petitioner has shown no basis for federal habeas relief.

25   5
      Indeed, even if petitioner had made his argument in a federal criminal proceeding, his argument
26   would have failed. A trial judge enjoys “wide discretion in the matter of charging the jury,”
     Arizona v. Johnson, 351 F.3d 988, 994 (9th Cir. 2003), and even a jury instruction introducing a
27   new theory of guilt in response to a jury question during jury deliberation has been upheld, see
     United States v. Fontenot, 14 F.3d 1364, 1368 (9th Cir. 1994) (assessing no-notice-on-new-theory
28   argument under Federal Rules of Criminal Procedure 30).
                                                       12
 1          c. Remaining Claims

 2          Petitioner’s remaining habeas claims depend on his first two habeas claims. In support of

 3   his third habeas claim, petitioner argues that he received ineffective assistance from his trial

 4   counsel because the attorney allowed the foregoing jury instructions to be given. See ECF No. 1

 5   at 8. Because the jury instructions were correct under California law, and petitioner has not

 6   shown any violation of federal law, this court cannot grant habeas relief on the third claim.

 7          In support of his fourth habeas claim, petitioner argues that the cumulative effects of the

 8   jury instructions violated his constitutional rights. See id. at 10. Petitioner does not develop an

 9   argument in support of this claim. Because he has identified no error under state law and no

10   violation of federal law, this court should decline to grant habeas relief on this claim.

11          At the end of the day, all of petitioner’s claims run up against another problem: a

12   reasonable jurist could find enough evidence to conclude that petitioner had the specific intent to

13   kill. When the direct perpetrator attempted to use the pistol, it jammed. RT 4:511-13. Petitioner

14   then tried to grab the pistol, saying, “Fuck it, give it to me.” RT 4:513. A reasonable jurist could

15   find that this circumstantial evidence showed petitioner’s intent to use the pistol to kill the

16   victims. Given the evidence that petitioner intended to use a deadly weapon on the victims—

17   coupled with the AEDPA’s highly deferential standards—a reasonable jurist could conclude that

18   none of petitioner’s arguments matter because the jury had evidence of petitioner’s specific intent

19   to kill. We recommend that the court deny the petition in its entirety.

20   III.   Certificate of Appealability
21          A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

22   court’s denial of a petition; he may appeal only in limited circumstances. See 28 U.S.C. § 2253;

23   Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing Section 2254 Cases

24   requires a district court to issue or deny a certificate of appealability when entering a final order

25   adverse to a petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d

26   1268, 1270 (9th Cir. 1997). A certificate of appealability will not issue unless a petitioner makes
27   “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This

28   standard requires the petitioner to show that “jurists of reason could disagree with the district
                                                        13
 1   court’s resolution of his constitutional claims or that jurists could conclude the issues presented

 2   are adequate to deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327; accord

 3   Slack v. McDaniel, 529 U.S. 473, 484 (2000).

 4            Here, petitioner has not made a substantial showing of the denial of a constitutional right.

 5   Thus, the court should decline to issue a certificate of appealability.

 6   IV.      Findings and Recommendations
 7            We recommend that the court deny the petition for a writ of habeas corpus, ECF No. 1,

 8   and decline to issue a certificate of appealability.

 9            These findings and recommendations are submitted to the U.S. District Court Judge

10   presiding over this case under 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of

11   Practice for the United States District Court, Eastern District of California. Within fourteen days

12   of the service of the findings and recommendations, petitioner may file written objections to the

13   findings and recommendations with the court and serve a copy on all parties. That document

14   must be captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The

15   District Judge will then review the findings and recommendations under 28 U.S.C.

16   § 636(b)(1)(C).

17
     IT IS SO ORDERED.
18

19
     Dated:      May 8, 2019
20                                                          UNITED STATES MAGISTRATE JUDGE
21

22

23            No. 202
24

25

26
27

28
                                                            14
